Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “deformation member”, “optical sensor”, and “control unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kregg Koch on 03/09/22.
The application has been amended as follows:
2. (Amendment) The method according to claim 1, wherein said optical sensor comprises a light source and a detector and said light signal is transmitted between said light source and said detector, and wherein said detected light signal is an absorption signal
4. (Amendment) The method of claim 1, wherein said container is a modified atmosphere 
5. (Amendment) The method of claim 1, comprising determining an integrity of said container in-line
6. (Amendment) The method of claim 1, comprising flushing a surrounding of said container with a neutral gas
10. (Amendment) The system of claim 9, wherein said sensor comprises a light source and a detector, and wherein said sensor is configured for transmitting said light signal between said light source and said detector, and said detected transmitted light 
12. (Amendment) The system of claim 9, wherein an extractor or a suction membere gas adjacent said optical sensor.
13. (Amendment) The system of claim 9, wherein a roof is arranged over said sensor for increasing a concentration of said at least one gas adjacent said optical sensor.
14. (Amendment) The system of claim 13, wherein more than one sensor is arranged at different sides of said container; or wherein said light signal is folded using opticsmultiple times across a surface of said container; or wherein said light signal is folded using optics
17. (New) The method according to claim 2, wherein said absorption signal is a Tunable diode laser absorption spectroscopy signal.
18. (New) The method of claim 1, comprising determining an integrity of said container in-line at a convey belt.
19. (New) The system of claim 9, comprising holes connected to a pump or a fan is arranged close to said sensor for increasing a concentration of said at least one gas adjacent said optical sensor.
20. (New) The system of claim 14, wherein the optics are mirrors.


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “forcing said at least one gas inside said container to leak out by at least partially deforming said container by said mechanical force; emitting a light signal using an optical sensor, and wherein said light signal is transmitted across at least a portion of an outside surface of at least one side of said container and through said at least one gas leaked out from said container said optical sensor being sensitive to said at least one gas inside said container; detecting a transmitted light signal related to said emitted light signal” along with all other limitations of the claim. 
As to claim 9, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a deformation member for applying a mechanical force to at least one side of said container to force said at least one gas inside said container to leak out by at least partially deforming said container by said mechanical force; said sensor is further configured for detecting a transmitted light signal related to said light signal; a control unit for determining, based on a detected transmitted light signal, when a level of said at least one gas inside said container has changed outside of said container” along with all other limitations of the claim. 

 

Claims 2-8 and 10-20 are allowable due to their dependencies. 
The closest references, LUNDIN et al (US 20180095000 A1), ANDO et al (US 20180141090 A1) and Iwasawa (US 20160020067 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886